Case 21-21294-GLT      Doc 10   Filed 06/11/21 Entered 06/11/21 17:37:55         Desc Main
                                Document     Page 1 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:

DANIEL OBREMSKI, and                             Bankruptcy No. 21-21294-GLT
TAMI OBREMSKI,
                                                 Chapter 7
              Debtors,
                                                 Document No.
DANIEL OBREMSKI and
TAMI OBREMSKI,                                   Related to Doc. No. 1

              Movants,
        vs.

NO RESPONDENT.


                  MOTION FOR ENLARGEMENT OF TIME TO FILE
                 SUBMISSIONS TO COMPLETE DEFICIENT FILING

        AND NOW come Daniel Obremski and Tami Obremski, by and through their

Counsel, Robert O Lampl, John P. Lacher, Ryan J. Cooney, Sy O. Lampl and

Alexander L. Holmquist, and file the following MOTION FOR ENLARGEMENT OF TIME

TO FILE SUBMISSIONS TO COMPLETE DEFICIENT FILING, as follows:

        1.    The Movants are Daniel Obremski, and Tami Obremski, the Joint Debtors

in this Chapter 7 Case.

        2.    The Movants commenced the above Chapter 7 case by filing a Petition for

Relief with the Clerk of this Honorable Court on May 28, 2021.

        3.    At the time of the filing of the Petition for Relief, the Movants did not have

available and did not provide various items of information and documents which needed

to be provided by the Movants to complete their Petition. The deadline by which the

Movants are to submit the items necessary for the completion of the Petition is June 11,

2021.
Case 21-21294-GLT         Doc 10   Filed 06/11/21 Entered 06/11/21 17:37:55      Desc Main
                                   Document     Page 2 of 5



       4.         The Movants require, and respectfully request, an enlargement of the time

in which they are to cure the deficiencies in their Petition.

       5.         Specifically, the Movants request an enlargement of time in the amount of

fourteen (14) days, until June 25, 2021, to submit the materials necessary to complete

their Petition.

       6.         The basis for the requested enlargement is that the Movants need more

time to fully gather materials necessary for the completion of the petition.

       7.         The Movants have been diligent in gathering the materials necessary to

complete their Petition but need more time to do so.

       8.         No prior enlargements of time have been requested in the matter.

       9.         No party will be prejudiced if the enlargement of time being requested

herein is granted.

       WHEREFORE, it is respectfully requested that this Honorable Court enter an

order enlarging the time in which the Joint Debtors may cure the deficiencies in their

Petition by a period of fourteen (14) days, until June 25, 2021.
Case 21-21294-GLT     Doc 10   Filed 06/11/21 Entered 06/11/21 17:37:55   Desc Main
                               Document     Page 3 of 5



                                             Respectfully Submitted,



Date: June 11, 2021                          /s/ Robert O Lampl
                                             ROBERT O LAMPL
                                             PA I.D. #19809
                                             JOHN P. LACHER
                                             PA I.D. #62297
                                             RYAN J. COONEY
                                             PA I.D. #319213
                                             SY O. LAMPL
                                             PA I.D. #324741
                                             ALEXANDER L. HOLMQUIST
                                             PA I.D. #314159
                                             223 Fourth Avenue, 4th Fl.
                                             Pittsburgh, PA 15222
                                             (412) 392-0330 (phone)
                                             (412) 392-0335 (facsimile)
                                             Email: rlampl@lampllaw.com
Case 21-21294-GLT       Doc 10   Filed 06/11/21 Entered 06/11/21 17:37:55     Desc Main
                                 Document     Page 4 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:

DANIEL OBREMSKI, and                           Bankruptcy No. 21-21294-GLT
TAMI OBREMSKI,
                                               Chapter 7
              Debtors,
                                               Document No.
DANIEL OBREMSKI and
TAMI OBREMSKI,                                 Related to Doc. No. 1

              Movants,
       vs.

NO RESPONDENT.


                             CERTIFICATE OF SERVICE

       I, Robert O Lampl, hereby certify, that on the 11th day of June, 2021, a true and

correct copy of the foregoing MOTION FOR ENLARGEMENT OF TIME TO FILE

SUBMISSIONS TO COMPLETE DEFICIENT FILING was served upon the following

(via electronic service):



Office of the U.S. Trustee
970 Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222
Case 21-21294-GLT     Doc 10   Filed 06/11/21 Entered 06/11/21 17:37:55   Desc Main
                               Document     Page 5 of 5



Date: June 11, 2021                                /s/ Robert O Lampl
                                                   ROBERT O LAMPL
                                                   PA I.D. #19809
                                                   JOHN P. LACHER
                                                   PA I.D. #62297
                                                   RYAN J. COONEY
                                                   PA I.D. #319213
                                                   SY O. LAMPL
                                                   PA I.D. #324741
                                                   ALEXANDER L. HOLMQUIST
                                                   PA I.D. #314159
                                                   223 Fourth Avenue, 4th Fl.
                                                   Pittsburgh, PA 15222
                                                   (412) 392-0330 (phone)
                                                   (412) 392-0335 (facsimile)
                                                   Email: rlampl@lampllaw.com
